The industry and ingenuity of some landowners and their legal advisers in making crafty preparation for the condemnation of land by public authority should meet with repression instead of encouragement. While just compensation must be paid even to such a landowner, when furtive preparation has been made in order to take advantage of the city or of the adjoining property owners, courts and commissioners should be astute to see that no more is awarded than the land is justly worth under all the circumstances. If the preparation made, as in this case, through the conveyance of all the land on either side of a strip, which it was known was presently to be taken for a street, leaves a long narrow parcel, just wide enough for a street and good for little else, protected by cunning covenants against easements and even from opposition to any award made, as well as from assessment on any part thereof by the fact that the entire strip is needed for a street, the owner should receive just what such an awkward and nearly useless strip of land is worth and no more. The first award in this case was so extravagant if not extortionate as to meet with stern condemnation upon the motion to confirm, and the opinion of Mr. Justice KELLY proved that it was wrong in principle and the result of a deliberate plan to unjustly mulct the city and the adjoining property owners.
The second award is now before us for review and as the affirmance was unanimous we cannot look into the evidence to discover error, except in admission or exclusion, and there is no error of that character. The award is not nominal, but *Page 548 
although moderate, is substantial. A nominal award is a merely nominal sum, such as six cents or one dollar, or an amount so trifling that payment thereof would not be exacted. This award is for more than one thousand dollars, or nearly as much as any person in the state would have if all the property therein were equally distributed among the inhabitants thereof. There is nothing on the face of the award, or in any action, declaration or ruling by the commissioners to show that the award is nominal, or that they regarded it as nominal. Under the rule of unanimous affirmance, so far as the question of damages is concerned, the case comes before us with the same effect as if no evidence whatever appeared in the record.
The sole issue in this proceeding is what was the fair market value of the land when taken, and a question of valuation is always a question of fact. We have repeatedly declared that the rule of unanimous affirmance applies to special proceedings as well as actions, to final orders as well as judgments and to implied findings as well as to those written out in full.
In People ex rel. Manhattan R.R. Co. v. Barker (152 N.Y. 417,435) we said: "The phrase `a finding of fact' may mean simply a finding expressed in words or, also, a finding implied from the nature of the decision. (Amherst College Case,151 N.Y. 321.) Both kinds were known to the law when the convention sat, for section 1022 of the Code, which was then in force, provided that the decision, upon a trial of the whole issues of fact, might separately state the facts found and the conclusions of law, or it might state concisely the grounds upon which the issues were decided, and direct the judgment to be entered thereon. The latter kind was similar, both in form and effect, to the general verdict of a jury, and commingled fact and law in the same way. We have recently held that all the facts warranted by the evidence and necessary to support the judgment, are presumed to have been found by a decision that does not state the facts. (Amherst College Case, supra.) The legislature, as the convention is presumed to have known, had done away with findings of fact, absolutely, as formerly made upon request, and in all cases, as a matter of right, yet with this *Page 549 
knowledge, it used language that applies with equal force to all findings of fact made by courts or referees, whether written out in words or not, the same as it applies to all findings of fact made by a jury, whether general, without expressing the facts, or special, by expressing them in full. It cannot be that the legislature, by prohibiting express findings of fact, could practically abolish the constitutional provision in question, yet this would be possible, unless it applied to implied findings, as well as those written out in extenso. In view of the primary object of the judicial article to confine this court to the great duty of settling the law, and to give it time to do the work well, I think that the convention used the phrase `finding of fact' in no narrow or technical sense, but with the broad and liberal meaning which, alone, would accomplish its important purpose. * * * A unanimous affirmance of the judgment or order appealed from necessarily affirms all the findings of fact, whether expressed or not, that are essential to support the decision made below, the same as the affirmance of a general verdict."
While the opinion in that case is broader than the question presented for decision, it was so written in order to announce the position of the court on a new and important question of practice. The principles laid down in that opinion apply directly to this appeal and should control our decision. We have uniformly and consistently followed it ever since, as a multitude of decisions show, of which I cite a few as examples. (People exrel. Broadway Improvement Co. v. Barker, 155 N.Y. 322; Matterof Chapman, 162 N.Y. 456, 460, 461; Reed v. McCord, 160 N.Y. 330,334; People ex rel. Sands v. Feitner, 173 N.Y. 647, 649;Matter of Fitzsimons, 174 N.Y. 15, 25; People ex rel.Loughran v. Board of R.R. Comrs., 158 N.Y. 421, 430.)
In the case last cited the facts were not written out, for the decision was simply an order "that the application be and it is hereby granted." In People ex rel. Broadway Improvement Co. v.Barker (supra) we held that the rule of unanimous affirmance "applies to special proceedings as well as to actions, and to implied findings as well as to those written out in extenso." (p. 324.) *Page 550 
Attention is called to the multitude of cases arising on certiorari, involving the determination of commissioners in removing policemen and firemen, in which we have always applied the rule when the affirmance was unanimous, although the findings were rarely written out and were necessarily implied.
Moreover, in this case the findings were express, not implied, as an examination of the record shows. The commissioners found "That the sums of money awarded by us for the damage sustained by reason of this proceeding with interest thereon from the date of vesting of title in this proceeding to the date of this our report amount to the sum of one thousand two hundred and forty-two dollars and twenty-six cents ($1,242.26)." In the list of "Awards for Damage," signed by the commissioners and annexed to their report as a part thereof, is the following: "Map No. 1, Fernando Wood, land, $289.97; interest, $66.69 * * *. Map No. 3, Fernando Wood, land, $720; interest, $165.60. Total, $1,242.26."
These are express findings, made after an issue joined and evidence taken through the medium of witnesses. We cannot reverse the order appealed from without disregarding the constitutional amendment of 1895, as well as repeated announcements by this court of its position in construing it.
I think that the adroit effort to manipulate real estate in this case, so as to injure innocent third persons, has thus far met the fate it deserves, and that the order appealed from should be affirmed, with costs.
GRAY, HAIGHT, WERNER and WILLARD BARTLETT, JJ., concur with CHASE, J., and CULLEN, Ch. J.; VANN, J., reads dissenting opinion.
Orders reversed, etc.